DETAILED ACTION
Claims 2-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitations “identifying one or more object detection sensors that are associated with the unsafe zone; and activating the one or more object detection sensors that are associated with the unsafe zone”. However, the specification discloses (paragraph 54) sensors are used to detect objects moving within the unsafe zone. Examiner unable to find “identifying” and “activating” steps as set forth in the claim 2.  Therefore, the claim is indefinite.
Claims 9 and 16 suffer the same problem as claim 2 above and therefore are also indefinite.
The above limitations are examined in light of the specification. 
Claim 4 recites the limitation "the safe zone" in line 3. There is insufficient antecedent basis for this limitation in the claim.
	Claims 11 and 18 suffer the same problem as claim 4 above and therefore are rejected under the same ground of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-6, 9-13 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rybski et al. (Sensor Fusion for Human Safety in Industrial Workcells).

As to claim 2, Rybski teaches a computer-implemented method comprising:
obtaining a three-dimensional (3D) model that specifies a 3D volume of a physical workcell that is occupied by one or more robot actors at some time as the one or more robot actors move through a sequence of pre-programmed steps (our approach uses the real-time fusion of multiple three dimensional (3D) imaging sensors to create a volumetric evidence grid representation of the space within the workcell. Robots and human/people work in the same workcell/workspace. Workcells may occupy large amounts of floor space due to the extensive workspace of the robot; page 1);
designating a particular volume outside of the 3D volume of the physical workcell that the 3D model indicates is occupied at some time by the one or more actors as an unsafe zone (Surrounding each robot is an adaptive danger zone that is based on the robot’s position and trajectory; page 1, right column, 2nd paragraph and The combined point-cloud model is also used for generating the danger zone surrounding the robot … we developed an algorithm for estimating the danger zone for multi-joined manipulator in real time; page 4, section “Robot Modeling and Danger Zone Generation”);
identifying one or more object detection sensors that are associated with the unsafe zone; and activating the one or more object detection sensors that are associated with the unsafe zone (Our approach employs multiple 3D sensors of different modalities placed strategically throughout the workcell. Using the robot’s known joint positions and velocities, which are assumed to be available, the robot is surrounded by a danger zone; page 3, section III. Sensor Fusion for Human Safety, and page 4, right column, last paragraph – page 5, left column, 3rd  paragraph).

As to claim 3, Rybski teaches wherein designating the particular volume comprises determining a particular sub-volume that is located within a threshold distance of the one or more robot actors as the one or more robot actors move through the sequence of pre-programmed steps (The combine point-cloud model is also used for generating the … next seconds … the desired danger zone; page 4, left column, 2nd and 3rd paragraphs).

As to claim 4, Rybski teaches receiving data from one or more of the object detection sensors that indicates that an object has been detected within the unsafe zone ().

As to claim 5, Rybski teaches after receiving the data from the one or more of the object detection sensors that indicates that the object has been detected within the safe zone, transmitting data to a controller associated with the one or more robot actors (The danger and warning zones of the robot and the safety zones of the people are updated at each time a step as the robot operates and people move about the workcell. The zones are check for collisions. If a safety and warning zone intersect, the robot is slowed down and the people in the workcell are alerted with a warning; page 5, section F. Person Detection and Safety Zone Generation and section G. Collision Detection).

As to claim 6, Rybski teaches wherein the transmitted data comprises a warning signal indicated that the object is detected in a periphery of the unsafe zone (The zones are check for collisions. If a safety and danger zone intersect, the robot is halted and a safety violation alert is sounded; page 5, section G. Collision Detection).

As to claim 8, Rybski teaches designating an additional volume that is within the physical workcell and outside of the unsafe zone as a safe zone (create a safety zone simply by expanding the volume occupied by each potential person in the scene; page 5, section F. Person Detection Safety Zone Generation).

As to claim 9, it is the same as the method claim 2 above except this is a non-transitory computer storage medium claim, and therefore is rejected under the same ground of rejection.

As to claims 10-15, see rejections of claims 3-8 above, respectively.

As to claim 16, it is the same as the method claim 2 above except this is system claim, and therefore is rejected under the same ground of rejection.

As to claims 17-21, see rejections of claims 3-7 above, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rybski et al. (Sensor Fusion for Human Safety in Industrial Workcells).
As to claim 7, Rybski does not teach wherein the transmitted data comprises a shutdown signal. However, Rybski teaches if a safety and danger zone intersect, the robot is halted and a safety violation alert is sounded (page 5, section G. Collision Detection). 
It would have been obvious to one of ordinary skill in the art that a shutdown signal could have been sent to the controller of the robot to have the robot shutdown instead of having the robot halted and resume the operation when the violation is clear because sending or controlling how the robot responses in certain situations are design choice.

As to claims 14 and 21, see rejection of claim 7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nihei et al. (US 2010/0191372 A1) teaches a production system in which a human and a robot may simultaneously perform a cooperative task in the same area while ensuring human’s safety.
Kikkeri et al. (US 9,452,531 B2) teaches a method for controlling a robot in the presence of a moving object.
Evans et al. (US 2012/0127165 A1) a method and system for displaying a 3D robotic workcell data includes generating the robotic workcell data, a display device including a browser for receiving the robotic workcell data, and displaying a 3D rendering of the robotic workcell data.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
February 25, 2021